771 N.W.2d 741 (2009)
Susan COLLINS, Plaintiff-Appellant,
v.
OAKLAND COUNTY COMMUNITY COLLEGE, Defendant-Appellee.
Docket No. 138823. COA No. 282351.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the March 26, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.